— Judgment unanimously affirmed, without costs. Memorandum: Claimant was seriously injured when he slipped on an accumulation of water in his dormitory apartment at the State University. The water had overflowed from a toilet in the apartment. It was claimant’s contention that the toilet was defective, that it had been so for some time, that the State had notice of the defect and its employees were negligent in failing to correct it. The trial court dismissed the claim, finding that claimant had failed to prove negligence and his freedom from contributory negligence. The findings are within the province of the Trial Judge and since they are *784not contrary to the weight of evidence, we do not disturb them (see Dittman v State of New York, 51 AD2d 859). (Appeal from judgment of Court of Claims — negligence.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.